Motion Granted; Appeal Dismissed and Memorandum Opinion filed June 25,
2019




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00404-CV

                         STEVEN GUTHRIE, Appellant

                                          V.

                    FIT ATHELETIC CLUB, LLC, Appellee

                    On Appeal from the 215th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-49676


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed February 14, 2019. On June 20,
2019, the parties filed a joint motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted, and the appeal is dismissed.

                                   PER CURIAM

Panel Consists of Justices Wise, Jewell, and Hassan